DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1 and 12, the limitation "grain-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim(s) unascertainable. Terms such as "-like" are similar to terms such as "or the like" or "and the like" which have been held to be indefinite in a claim since they extend the otherwise definite scope of terms to an indefinite scope. See Ex parte Caldwell, 1906 CD 58 (Commr. Pats. 1905); Ex parte Remark, 15 USPQ2d 1498 (BPAI 1990).
Regarding claims 2-11 and 13-20, they are rejected for being dependent on rejected base claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 7-14, 16, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP # (2004/121036A), hereinafter “JP (‘036)”.
With respect to claim 1, JP (‘036) teaches a granular material comprising a plurality of two-layered granular material 14 and a plurality of three-layered granular material 16 (Abstract), wherein two-layered granular material 14 (“second grain”) comprises a core layer 14a and a skin (“coating”) layer 14b, wherein the skin layer 14b has a thickness of 10-100µm and comprises a rewetting adhesive 20 (Page 3, last 9 lines of second paragraph and third paragraph), and wherein three-layered granular material 16 (“first grain”) comprises a core layer 16a, a skin (coating) layer 16b comprising rewetting adhesive 20 and a filter layer 16c comprising a mixture of rewetting adhesive 20 and fibrous filter media 22, wherein the thickness of filter layer 16c is 0.05 to 2 mm (Page 2, last 12 lines; Page 3 last paragraph through Page 4, first paragraph). JP (‘036) teaches that skin layer 16b is similar to skin layer 14b; therefore, the thickness of the skin layers are the same or similar, 10-100 microns, and the total coating later of the second grain/granular material 14 is 10-100 microns and the total coating later of the first grain/granular material 16 is 10-100 microns + 50 to 2000 microns, meeting the limitations “wherein a thickness of the second coating is smaller than a thickness of the first coating portion”. 
With respect to the limitations “water absorption treatment material” and “absorbs a/the liquid” (claims 1 and 12) and “water-absorbent” (claims 9 and 19), it is submitted that these intended use limitations are not given patentable weight in the recited claims, which are not limited to using the material in any particular use or application. The Examiner submits that the granular material comprising a plurality of two-layered granular material 14 and a plurality of three-layered granular material 16 of JP (‘036) is capable of acting in the recited manner, especially since JP (‘036) is disclosed as having water absorption capacity (Abstract) and uses the same polymers for the coating portions as recited in claims 9 and 19.
With respect to claim 4, JP (‘036) teaches a plurality of granular material 14 and granular material 16 (Fig. 1). 
With respect to claims 7 and 8, JP (‘036) teaches that core layer 14a and 16a are comprised of granular silica gel 18 (Figs. 2, 3; Page 2, lines 14-20, and lines 8-10 from the bottom; Page 3, last sentence of middle paragraph), having the same composition, size and shape. 
With respect to claim 9, JP (‘036) discloses that the polymer of rewetting adhesive 20 comprises gum arabic, glue, guar gum, dextrin, starch, polyvinyl alcohol, acrylic adhesive, polyacrylamide, polyethylene oxide, carboxymethyl cellulose and their combinations, which meet the description of “water-soluble polymer” as defined in the examples given in Paragraph [0016]) of the Specification. 
Regarding claim 10, JP (‘036) distinguishes between core portions 14a, 16a, and skin layers 14b and 16b, where the adhesive materials are located (see Figs. 2, 3).  JP (‘036) teaches that the core portions 14a and 16a are made up of granular silica gel and that the rewetting adhesive is only located within the skin layer. 
Regarding claim 11, JP (‘036) teaches that the first coating portion and second coating portion comprise the same rewetting adhesive component (Page 4, first paragraph). Although JP (‘036) teaches fibrous filter material 22, the Examiner submits that the first and second coating layers share components, and therefore are considered to meet the limitations of the claim as written.
With respect to claims 12 and 13, JP (‘036) teaches a method of manufacturing a material, comprising first and second grain forming steps, wherein a plurality of two-layered granular material 14 (second grain) and a plurality of three-layered granular material 16 (first grain) are formed from obtaining a first core portion 16a of granular silica gel 18, and coating with a first coating portion 16b,c, both comprising a rewetting adhesive 20 such that the granular silica gel 18 is covered (Page 2, middle of second paragraph); likewise obtaining a second core portion 14a of granular silica gel 18, and coating with a second coating portion 14b comprising a rewetting adhesive 20 such that the granular silica gel 18 is covered (Page 2, end of first paragraph), and wherein the combination of layers 16b,c of the first coating portion allow for the thickness of the first coating portion to be greater than the thickness of the second coating portion, as described more specifically in the rejection of claims 1-3, discussed above. 
With respect to claim 14, JP (‘036) teaches a mixing of the plurality of two-layered granular material 14 (second grain) and a plurality of three-layered granular material 16 (first grain) in specific ranges of ration (Page 3, second paragraph). 
With respect to claims 16 and 17, JP (‘036) discloses a plurality of the first and second core portions 14a and 16a (second and first core portions), which are stirred or rolled (“same granulating apparatus”) after formation of the granular silica gel 18. 
With respect to claim 19, JP (‘036) discloses that the polymer of rewetting adhesive 20 comprises gum arabic, glue, guar gum, dextrin, starch, polyvinyl alcohol, acrylic adhesive, polyacrylamide, polyethylene oxide, carboxymethyl cellulose and their combinations, which meet the description of “water-soluble polymer” as defined in the examples given in Paragraph [0016]) of the Specification. 
Regarding claim 20, JP (‘036) distinguishes between core portions 14a, 16a, and skin layers 14b and 16b, where the adhesive materials are located (see Figs. 2, 3).  JP (‘036) teaches that the core portions 14a and 16a are made up of granular silica gel and that the rewetting adhesive is only located within the skin layer. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 5, 6, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over JP # (2004/121036A), hereinafter “JP (‘036)”.
	 With respect to claim 2, JP (‘036) teaches that the second coating portion is 10-100 microns and the first coating portion is 60-2100 microns (see above rejection of claim 1). The second coating portion overlaps the first coating portion, but it can be seen that the thickness of the second coating portion is 80% or less of the thickness of the first coating portion for a range of embodiments. When the second coating portion is 100 microns and the first coating portion is greater than 125 microns (as 100/125 is 0.8 or 80%) and up to 2100 microns, as well as when the second coating portion is at its smallest thickness of 10 microns, then the first coating can range from 60 to 2100 microns).  One of ordinary skill in the art would have recognized a significant overlap in the thickness embodiments disclosed by JP (‘036) and that which is claimed. 
Likewise for claim 3, it can be seen that the thickness of the second coating portion is 50% or less of the first coating portion for a range of embodiments. When the second coating portion is 100 microns and the first coating portion is greater than 200 microns (100/200 is 0.5 or 50%) and up to 2100 microns, as well as when the second coating portion is at its smallest thickness of 10 microns, then the first coating can range from 60 to 2100 microns).  One of ordinary skill in the art would have recognized a significant overlap in the thickness embodiments disclosed by JP (‘036) and that which is claimed. 
JP (‘036) and the claims differ in that JP (‘036) does not teach the exact same proportions for coating thickness portions of the first and second grains as recited in the instant claims; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range in coating thicknesses taught by JP (‘036) overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in JP (‘036), particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003).
With respect to claims 5 and 6, JP (‘036) teaches an approximate 1:1 mixture of first grains/three-layered granular material 16 and second grains/two-layered granular material 14 (Fig. 1), and the disclosure teaches a preferred blending ratio of 1:6 to 6:1 of first grains/three-layered granular material 16 and second grains/two-layered granular material 14 (Page 4, middle of second paragraph), or 1/7 = 14% to 6/7 = 86%, a range which overlaps the scope of “30% or more and 70% or less”/ “40% or more and 60% or less”. 
JP (‘036) and the claims differ in that JP (‘036) does not teach the exact same proportions for the amount of first grains/three-layered granular material 16 per total grains as recited in the instant claims; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional proportions taught by JP (‘036) overlaps the instantly claimed proportions and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in JP (‘036), particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003).
With respect to claim 15, JP (‘036) teaches an approximate 1:1 mixture of first grains/three-layered granular material 16 and second grains/two-layered granular material 14 (Fig. 1), and the disclosure teaches a preferred blending ratio of 1:6 to 6:1 of first grains/three-layered granular material 16 and second grains/two-layered granular material 14 (Page 4, middle of second paragraph), or 1/7 = 14% to 6/7 = 86%, a range which overlaps the scope of “30% or more and 70% or less”. 
JP (‘036) and the claims differ in that JP (‘036) does not teach the exact same proportions for the amount of first grains/three-layered granular material 16 per total grains as recited in the instant claims; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional proportions taught by JP (‘036) overlaps the instantly claimed proportions and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in JP (‘036), particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003).
With respect to claim 18, JP (‘036) discloses coating the first and second core portions 14a and 16a are stirred or rolled (“granulating apparatus”) after formation of the granular silica gel 18, followed by with rewetting adhesive 20 to obtain the skin layers 14b and 16b (Page 4, end of second paragraph), then layer 16c of rewetting adhesive 20 and fibrous filter material 22 is added only to 16a,b (i.e., after separation of two-layered 14a,b as the second grain) to obtain the first grain 16a,b,c. JP (‘036) teaches that coating 14b and 16b are coated simultaneously, followed by a dividing step as recited in claim 18, and application of layer 16c to first grains 16a,b, and therefore does not specifically teach dividing first and second core portions (granulated silica gel 18) prior to any coating being applied; however, there is no evidence that the order of steps is critical. In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/            Primary Examiner, Art Unit 1778                                                                                                                                                                                            	29 June 2022